6 Ill. App. 3d 329 (1972)
286 N.E.2d 41
WILLIAM GEORGE, Plaintiff,
v.
BERNARD TOAL, Defendant  (In re MATTER OF MILTON M. BLUMENTHAL, Appellant.)
No. 55470.
Illinois Appellate Court  First District.
June 22, 1972.
William Green, of Chicago, (Arthur F. Schwartz and Richard Lee Stavins, of counsel,) for appellant.
Edward V. Hanrahan, State's Attorney, of Chicago, (Vincent Bentivenga, Jr., James A. Rooney, and Fredric B. Weinstein, Assistant State's Attorneys, of counsel,) for the People.
Abstract of Decision.
Judgment reversed.